Exhibit 10.4







[spartonemploymentmatt_image2.jpg]


GRANT OF RESTRICTED STOCK UNIT


Sparton Corporation (Sparton) hereby grants to [NAME] (Grant Recipient) a grant
of Restricted Stock Units (Grant) pursuant to Section 6(D) of the Sparton
Corporation 2010 Long-Term Incentive Plan (Plan). This Grant is made as of
[DATE] pursuant, subject to and in accordance with the Plan. Capitalized terms
used, but not defined, shall have the meanings set forth in the Plan. In the
event of an inconsistency between the Plan and this Grant, the Plan shall
control.


Grant: The Grant Recipient is hereby granted [NUMBER OF UNITS]. Each Restricted
Stock Unit represents the right to receive one share of common stock on the date
the Restricted Stock Unit vests (the “Vesting Date”). Subject to the other terms
of this Grant and the terms of the Plan, any Restricted Stock Units that vest
will be paid to the Grant Recipient solely in whole shares of common stock of
Sparton Corporation.


Performance Criteria Targets: The performance criteria targets listed in the
following chart shall govern the determination of vesting for the Fiscal Year
indicated.


Fiscal Year
Performance Criteria Target
Year-over-Year
Incremental Growth
2014
15.46
-
2015
16.54
7%
2016
17.70
7%
2017
18.94
7%



Vesting and Forfeiture: If the Performance Criteria Target for an applicable
Fiscal Year is met or exceeded, as determined by the Board of Directors, and the
Grant Recipient is still employed on the Vesting Date, the Grant Recipient shall
be entitled to a percentage of the number of units granted as described below.
The Vesting Date is the second business day after the filing of the Form 10K for
the applicable Fiscal Year.
Vesting could occur in two ways. First, 25% of the Grant can become vested if
the Performance Criteria Target for the applicable Fiscal Year is met or
exceeded in such year. Second, if a Performance Criteria Target is not achieved
for a given Fiscal Year, the 25% vesting can be made up if the applicable
Performance Criteria Target for a subsequent Fiscal Year is met within the four
year grant period.
Payment and Deferral Elections: The Grant Recipient may defer the receipt of all
or a portion of their Grant. Unless the Grant Recipient has made a deferral
election, the Grant Recipient shall receive the payment of the vested portion of
this Grant in shares on the Vesting Date. If the Grant Recipient has made a
deferral election, the Grant Recipient shall receive payment of the deferred
vested portion of the Grant in accordance with the deferral election.
Stock Rights: Receipt of this Grant does not entitle Grant Recipient to any
stock rights, including, without limitation, the right to vote and the right to
dividends.
Upon a Change of Control, all restrictions on the Grant provided under this
Grant shall lapse and the Grant shall be fully vested, automatically and without
further action by Sparton, Grant Recipient or any other party. The attached
Example of Vesting and Taxation provides an example of how the Grant vests and
how Grant Recipient may be taxed.


    




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Sparton and Grant Recipient have executed this Grant on the
dates indicated below, but effective as of the date written above.


Employer:        Grant Recipient


Sparton Corporation         [NAME]
By:     [spartonemploymentmatt_image1.jpg]    By:
    ___________________________
Name:    Larry Brand                 Date:    ___________________________
Its:     Vice President, Human Resources

    
3654301_1